Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-12 and 20 in the reply filed on 02/22/2022 is acknowledged.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 20, the preamble recites “a method for forming a hollow component”, however, the method claimed is a method of drilling a hole in a hollow component.
In claim 2, the limitation “wherein the at least one hole comprises a plurality of holes” is unclear how can a hole comprise a plurality of holes?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stadler (DE 102013218196).
Regarding claim 1, Sadler teaches a method for forming a hollow component (10; abstract), the method comprising: injecting a fluid (16) into an internal cavity (15) of the hollow component (abstract; p.0009; p.0013) to achieve a pressure of the fluid within the internal cavity that is greater than an ambient pressure (p.0021); drilling at least one hole (11) through the hollow component from an external surface of the hollow component to the internal cavity (abstract; p.0013) by applying a laser beam to the hollow component with a laser generator (abstract; p.0013; p.0016); and directing the fluid from the internal cavity and through the at least one hole so as to exit the hollow component via the at least one hole (p.0014; p.0022; as shown in Fig. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-5, 9, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadler in view of Forsman (US 2013/0146570).
Regarding claim 2, Sadler teaches all the elements of the claimed invention as set forth above, except for, wherein the at least one hole comprises a plurality of holes.
Forsman teaches a method for laser drilling a hollow component (abstract), the method comprising drilling at least one hole (1518; 2212-2213) through the hollow component (1510; 2210), wherein the at least one hole comprises a plurality of holes (p.0113; p.0142).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Sadler, with Forsman, by drilling a plurality of holes through the hollow component, to comply with user requirements.
Regarding claim 3, Sadler and Forsman combined teach the method as set forth above, wherein drilling the plurality of holes through the hollow component comprises sequentially drilling each hole of the plurality of holes progressively from a first position of the hollow component to a second position of the hollow component, the second position higher than the first position (Forsman; p.0113; p.0142; Fig. 22).
Regarding claim 4, Sadler and Forsman combined teach the method as set forth above, wherein injecting the fluid into the internal cavity of the hollow component comprises controlling a flow rate of the fluid from a fluid source to the hollow component (Sadler, p.0004; p.0014; p.0021; Forsman, p.00114; p.0122; p.0150).

Regarding claim 9, Sadler and Forsman combined teach the method as set forth above, wherein the fluid comprises water (Sadler, p.0018, p.0020; Forsman, p.0005, p.0102, p.0114).
Regarding claim 10, Sadler and Forsman combined teach the method as set forth above, wherein the fluid further comprises a dye (Forsman; p.0005).
Regarding claim 20, Sadler teaches a method for forming a hollow component (10; abstract), the method comprising: injecting a fluid (16) into an internal cavity (15) of the hollow component (abstract; p.0009; p.0013) to achieve a pressure of the fluid within the internal cavity that is greater than an ambient pressure (p.0021); drilling a hole (11) through the hollow component from an external surface of the hollow component to the internal cavity (abstract; p.0013) by applying a laser beam to the hollow component with a laser generator (abstract; p.0013; p.0016); directing the fluid from the internal cavity and through the hole so as to exit the hollow component via the hole (p.0014; p.0022; as shown in Fig. 1-2); and controlling a flow rate of the fluid from a fluid source to the hollow component (p.0004; p.0014; p.0021) so as to maintain a predetermined fluid pressure within the internal cavity of the hollow component as the hole is drilled (p.0004; p.0014; p.0021).


Forsman teaches a method for forming a hollow component (abstract), the method comprising sequentially drilling a plurality of holes (1518; 2212-2213; p.0113; p.0142) through the hollow component (1510; 2210), the plurality of holes drilled progressively from a first position of the hollow component to a second position of the hollow component, the second position higher than the first position (p.0113; p.0142; Fig. 22).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Sadler, with Forsman, by sequentially drilling a plurality of holes through the hollow component, to comply with user requirements.
Claims 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sadler and Forsman as set forth above, and further in view Bauer (DE 102015209261).
Regarding claim 6, Sadler and Forsman combined teach all the elements of the claimed invention as set forth above, except for, further comprising collecting the fluid which exits the plurality of holes.
Bauer teaches a method of laser drilling a hole (11) in a hollow component (1) comprising collecting the fluid which exits the hole (as shown in Fig. 1).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of 
Regarding claim 7, Sadler, Forsman and Bauer combined teach the method as set forth above, further comprising returning the collected fluid to the fluid source (Bauer; as shown in Fig. 1). 
Regarding claim 12, Sadler, Forsman and Bauer combined teach the method as set forth above, further comprising fluidly coupling the hollow component to the fluid source with a seal (Bauer; 2; p.0003; p.0045).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sadler, Forsman and Bauer as set forth above, and further in view of Unger (US 2016/0167174).
Regarding claim 8, Sadler, Forsman and Bauer combined teach all the elements of the claimed invention as set forth above, wherein returning the collected fluid to the fluid source includes passing the fluid through a filter.
Unger teaches a method for laser drilling a hole (6) in a hollow component (2) (abstract), wherein returning the collected fluid to the fluid source includes passing the fluid through a filter (p.0035).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Sadler and Forsman, by filtering the returned collected fluid, for reusing purposes.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sadler and Forsman as set forth above, and further in view Richerzhagen (US 2007/0193990).


Rinzler teaches a method of laser machining a workpiece (2) (abstract), further comprising flushing the workpiece with a second fluid (32), different than the fluid (20) (p.0063; p.0065-0067).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Sadler and Forsman, by flushing the hollow component with a second fluid, for further rinsing or removal of material particles or ejections that occur during laser machining.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2013/0056143, US 6,365,871 and US 9,770,785.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        03/17/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761